                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NATHANIEL TRUJILLO,

              Plaintiff,

v.                                                             No. CV 17-53 JTM/CG

CITY OF HOBBS, et al.,

              Defendants.

            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Defendants City of Hobbs and Royal

Hopper’s Motion for Summary Judgment and Memorandum in Support (the “Motion”),

(Doc. 35), filed August 16, 2017; Plaintiff Nathaniel Trujillo’s Response to Defendants’

Motion for Summary Judgment and Memorandum in Support (the “Response”), (Doc.

67), filed February 1, 2019; and Defendants’ Reply in Support of Motion for Summary

Judgment (the “Reply”), (Doc. 74), filed March 7, 2019.

       On August 5, 2019, United States District Judge J. Thomas Marten referred this

matter to the undersigned to make findings of fact, conduct legal analysis, and

recommend an ultimate disposition. (Doc. 79). After considering the parties’ filings, the

record, and the relevant law, the Court RECOMMENDS that Defendants’ Motion for

Summary Judgment and Memorandum in Support, (Doc. 35), be DENIED.

       I.     Background

       On January 16, 2015, Defendant Royal Hopper was working as a patrol officer

for the City of Hobbs Police Department. (Doc. 35 at 2). In the early hours of January

17, 2015, he received a call on his radio indicating that a fight was in progress at

Diamond Lil’s, a local bar in Hobbs, New Mexico. Id. Officer Hopper arrived at Diamond
Lil’s in his patrol vehicle without activating his lights or sirens. Id. As he approached,

Officer Hopper saw a “crowd of people on the side of the bar.” Id. Officer Hopper pulled

into the area where the crowd was located, and witnessed people starting to walk away.

Id. Upon entering the parking lot, Officer Hopper believed the fight that resulted in his

initial dispatch to the scene was over. Id.

       Officer Hopper exited his patrol vehicle to ensure the scene was secure and no

fighting continued. (Doc. 35 at 3). Officer Hopper was in full uniform, with his badge and

duty weapon. Id. at 4. As he walked to the back parking lot to assess the scene, Officer

Hopper did not use his flashlight because “he did not want people to see him from afar.”

(Doc. 74 at 10). After viewing at least one individual with a rifle and yelling something

akin to “Freeze, HPD,” Officer Hopper fired his duty weapon “six to eight times.” (Doc.

67 at 14). Plaintiff Nathaniel Trujillo was shot twice in the upper thigh and Kyle Laughrin

was shot once. (Doc. 1 at 5). Mr. Trujillo was severely injured as a result of the gunshot

wounds and was later airlifted to University Medical Center in Lubbock, Texas, for

emergency medical treatment. Id. at 6.

       In his Complaint, Mr. Trujillo alleges five causes of action against the City of

Hobbs (the “City”) and Officer Hopper. (Doc. 1 at 27-31). Defendants now seek

summary judgment on the basis of qualified immunity on each of Mr. Trujillo’s five

claims. (Doc. 35 at 1). In response to Defendants’ Motion, Mr. Trujillo has abandoned

one of his claims − a 42 U.S.C. § 1983 action alleging Officer Hopper violated his

Fourteenth Amendment right to receive medical aid after being shot. (Doc. 67 at 2, n. 1).

Thus, what remains before the Court are: two claims against Officer Hopper in his

individual capacity, including one count of battery under the New Mexico Tort Claims



                                              2
Act (“NMTCA”) and one Fourth Amendment claim for the use of excessive force under

42 U.S.C. § 1983 (“Section 1983”); and two claims against the City, including one count

of “negligence resulting in battery” under the NMTCA and one count of Section 1983

Monell liability under a theory of failure to train and the excessive use of force under the

Fourth and Fourteenth Amendments. (Doc. 1 at 27-32).

       In their Motion, Defendants have divided the “undisputed material facts” of this

case into four subsections, each section detailing a different actor’s or witness’s

“recollection of events” from the early morning hours of January 17, 2015. (Doc. 35 at 2)

(“Officer Hopper’s Recollection of Events”); id. at 5 (“Events described by Kyle

Laughrin”); id. at 6 (“Adam McGranahan’s Recollection of Events”); id. at 8 (“Plaintiff’s

Recollection of Events”). Defendants then argue that under each of the factual

recitations provided, it remains undisputed that: (1) Officer Hopper announced his

presence; and (2) the gun pointed in his direction was not lowered when Officer Hopper

issued his commands. Id. at 16-17. Essentially, Defendants argue, based on these two

undisputed facts alone, the Court should conclude that Officer Hopper’s decision to

shoot Mr. Trujillo was reasonable and he is therefore entitled to qualified immunity as a

matter of law. Id.

       II.    Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A fact is “material” if it could have an effect on the outcome

of the lawsuit. Smothers v. Solvay Chems., Inc., 740 F.3d 530, 538 (10th Cir. 2014)

(citation omitted). A dispute over a material fact is “genuine” if the evidence presented



                                             3
could allow a rational jury to find in favor of the non-moving party. E.E.O.C. v.

Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1190 (10th Cir. 2000) (internal citation

omitted). “Genuine factual issues must exist that ‘can be resolved only by a finder of fact

because they may reasonably be resolved in favor of either party.’” Harapat v. Vigil, 676

F. Supp. 2d 1250, 1258-59 (D.N.M. 2009) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986)).

       In considering a summary judgment motion, the court views the facts in the light

most favorable to the non-moving party and draws all reasonable inferences in his or

her favor. Shero v. City of Grove, 510 F.3d 1196, 1200 (10th Cir. 2007). A party seeking

summary judgment bears the initial burden of showing there is no genuine dispute as to

any material fact. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998).

When the movant does not have the burden of persuasion at trial, it can satisfy its

burden at the summary judgment stage by identifying a lack of evidence on an essential

element of the claim. Id. at 671. If the party seeking summary judgment satisfies its

burden, the burden then shifts to the non-movant. Id.

       The non-movant cannot rest on the pleadings but must “designate specific facts

so as to make a showing sufficient to establish the existence of an element essential to

that party’s case in order to survive summary judgment.” Sealock v. Colo., 218 F.3d

1205, 1209 (10th Cir. 2000) (citation omitted). Specifically, the non-movant must identify

facts from which a rational trier of fact could find in the non-movant’s favor, utilizing

evidence such as affidavits, deposition transcripts, or incorporated exhibits. Adler, 144

F.3d at 671. The party cannot rest on ignorance of the facts, speculation, or




                                              4
unsubstantiated conclusory allegations. Harvey Barnett, Inc. v. Shidler, 338 F.3d 1125,

1129 (10th Cir. 2003).

       “The mere existence of a scintilla of evidence will not avoid summary judgment.”

Harapat, 676 F. Supp. 2d at 1259 (citing Vitkus v. Beatrice Co., 11 F.3d 1535, 1539

(10th Cir. 1993)). If the evidence in favor of the nonmovant “is merely colorable . . . or is

not significantly probative, . . . summary judgment may be granted.” Id. (quoting

Anderson, 477 U.S. at 249). “A fact is ‘disputed’ in a summary-judgment proceeding

only if there is contrary evidence or other sufficient reason to disbelieve it; a simple

denial, much less an assertion of ignorance, does not suffice.” Grynberg v. Total S.A.,

538 F.3d 1336, 1345 (10th Cir. 2008) (citing Fed. R. Civ. P. 56(e)).

       III.   Analysis

       Defendants first argue that even under Mr. Trujillo’s theory that “he was an

innocent bystander who was mistakenly shot while standing next to Mr. Laughrin,”

Officer Hopper is not subject to liability under Section 1983. (Doc. 35 at 17). In addition,

Defendants argue Officer Hopper is entitled to qualified immunity on Mr. Trujillo’s state

law battery claim because he acted in good faith and used only the force reasonably

necessary under the circumstances. Id. at 17-18. Thus, Defendants conclude, because

no liability can be attributed to Officer Hopper in his personal capacity, no derivative

liability may be imputed to the City of Hobbs. Id. at 19.

              a. Claims Against Officer Royal Hopper in his Personal Capacity

       A claim against an officer in his personal capacity seeks to impose liability on the

officer himself, not the department where he works. Hafer v. Melo, 502 U.S. 21, 25

(1991). To establish a claim against a government officer in his personal capacity, the



                                              5
plaintiff must demonstrate that the officer caused the deprivation of a federal statutory or

constitutional right while acting under color of state law. Id. Unlike government officers

who are sued in their official capacity, officers sued in their personal capacity “come to

court as individuals.” Id. at 27. In describing the scope of personal-capacity claims, the

United States Supreme Court has underscored Congress’ intent to provide “a remedy to

parties deprived of constitutional rights, privileges, and immunities by an official’s abuse

of his position.” Monroe v. Pape, 365 U.S. 167, 172 (1961) (rev’d on other grounds).

       Under Section 1983, state officials sued in their personal capacity for damages

may raise the affirmative defense of qualified immunity. A.M. v. Holmes, 830 F.3d 1123,

1134 (10th Cir. 2016). Once a defendant asserts qualified immunity, the plaintiff bears

the burden of demonstrating that both (1) the official violated a federal constitutional or

statutory right; and (2) the right violated was clearly established at the time of the

official’s conduct. Id. The Tenth Circuit Court of Appeals has described this test as a

“heavy two-part burden,” established to protect “all but the plainly incompetent or those

who knowingly violate the law.” Id. at 1134-35 (internal citations and quotations

omitted).

       A decision to afford an officer qualified immunity is almost always a question of

law, to be decided by the court prior to trial. Keylon v. City of Albuquerque, 535 F.3d

1210, 1217-18 (10th Cir. 2008). The protection afforded by qualified immunity applies to

government officials whether their mistake is one of law or fact – or a mixed question of

law and fact. Pearson v. Callahan, 555 U.S. 223, 231 (2009). A court has discretion to

address the requirements of a qualified immunity defense in any order. Id. at 236. The

plaintiff’s failure to establish either of the two requirements is fatal to his claim. Id.



                                                6
       In determining whether the plaintiff has satisfied the two-pronged qualified-

immunity showing, the court ordinarily accepts the plaintiff’s version of the facts. See

Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009). However, because the

summary judgment stage is “beyond the pleading phase of the litigation, a plaintiff’s

version of the facts must find support in the record.” Thomson v. Salt Lake Cty., 584

F.3d 1304, 1312 (10th Cir. 2009). “As with any motion for summary judgment, ‘[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not adopt that version

of the facts.’” York v. City of Las Cruces, 523 F.3d 1205, 1210 (10th Cir. 2008) (quoting

Scott v. Harris, 550 U.S. 372, 380 (2007)). However, if the non-movant proves there is a

factual dispute involving an issue “on which qualified immunity turns,” summary

judgment on the basis of qualified immunity is “inappropriate.” Harapat, 676 F. Supp. 2d

at 1266 (citing Poe v. Haydon, 853 F.2d 418, 426 (6th Cir. 1988)).

                      i. Section 1983 Excessive Use of Force Claim

       Defendants first contend no issues of material fact remain that prevent the Court

from granting Officer Hopper’s qualified immunity defense on Mr. Trujillo’s Section 1983

claim. Specifically, Defendants argue it is undisputed that Mr. Trujillo heard Officer

Hopper announce himself before firing his weapon and, even after that announcement,

the rifle allegedly aimed at Officer Hopper was not lowered or released. (Doc. 35 at 16-

17). These facts, Defendants allege, make Officer Hopper’s decision to shoot

reasonable and shield him from liability under the Fourth Amendment. Id. Mr. Trujillo,

however, argues that whether he was a threat to Officer Hopper, thus justifying the

shooting, is “very much in dispute.” (Doc. 67 at 24). Mr. Trujillo claims the facts illustrate



                                              7
Officer Hopper intentionally used deadly force against him, even though he was

unarmed and submitted to Officer Hopper’s commands. Id. at 25.

                            1. Legal Standard

       “When an officer moves for qualified immunity on an excessive force claim, ‘a

plaintiff is required to show that the force used was impermissible (a constitutional

violation) and that objectively reasonable officers could not have thought the force

constitutionally permissible (violates clearly established law).’” Harapat, 676 F. Supp. 2d

at 1264 (quoting Cortez v. McCauley, 478 F.3d 1108, 1128 (10th Cir. 2007)). The court

must analyze a Fourth Amendment excessive force claim under an objective

“reasonableness” standard. Graham v. Connor, 490 U.S. 386, 397 (1989) (“[T]he

question is whether the officers’ actions are objectively reasonable in light of the facts

and circumstances confronting them, without regard to their underlying intent or

motivation.”).

       In making this determination, the court must consider the “totality of the

circumstances,” including: (1) the severity of the crime at issue; (2) whether the suspect

posed an immediate threat to the safety of the officers or others; and (3) whether the

suspect was actively resisting arrest or attempting to evade arrest by flight. Id. (citing

Tennessee v. Garner, 471 U.S. 1, 8-9 (1985)). In respecting the difficulty of law

enforcement’s need to make split-second decisions, the court must evaluate the

reasonableness of the officer’s use of force from the “on-scene perspective,” not with

the benefit of 20/20 hindsight. Saucier v. Katz, 533 U.S. 194, 205 (2001).

                            2. Analysis

       In the early hours of January 17, 2015, Kyle Laughrin consumed ten drinks inside



                                              8
Diamond Lil’s over the course of approximately one hour and thirty minutes. (Doc. 1 at

3). When it was time to leave, Mr. Laughrin walked to the back parking lot of Diamond

Lil’s and began waving and pointing a handgun in the direction of Mr. Trujillo. Id. After

attempting to reason with Mr. Laughrin to put the gun away, Mr. Trujillo claims Mr.

Laughrin fired two bullets from the handgun into the air. Id. at 4. Mr. Laughrin then

walked to a friend’s vehicle, opened the door, and pulled out a rifle. Id. Moments later,

Officer Hopper arrived on the scene. Id. at 4. The parties dispute what happened next.

       Officer Hopper alleges he approached Diamond Lil’s, heard shots being fired,

and “he could see muzzle flashes going off” − a sign of live rounds being fired from a

long gun. (Doc. 35 at 3). Officer Hopper recalls that he saw Mr. Trujillo and Mr. Laughrin

jointly holding the rifle and shouted loudly twice, “drop your weapon.” Id. at 4. As he saw

the “barrel of the [rifle] come up rising at him,” he “started shooting,” allegedly aiming his

fire “for the rifle.” Id. After shooting both Mr. Trujillo and Mr. Laughrin, Officer Hopper

radioed for emergency medical assistance. Id. at 5. Mr. Laughrin fled to a nearby

vehicle and Mr. Trujillo remained in the parking lot bleeding as a result of his injuries.

Id.; see also (Doc. 67 at 18).

       Mr. Trujillo recalls the events differently. He contends Officer Hopper arrived in

the dimly lit parking lot and gave a single verbal warning announcing his presence that

was “near simultaneous” to the moment he began shooting. (Doc. 1 at 5). When Officer

Hopper issued his verbal warning, Mr. Trujillo claims he raised his arms and began

walking backwards. (Doc. 67 at 11). Mr. Trujillo also contends that he played no role in

“holding the rifle,” and was “ten to fifteen feet away” from Mr. Laughrin when he was

shot. Id. By Mr. Trujillo’s account, he complied with Officer Hopper’s commands and



                                              9
was shot anyway.

       Mr. Trujillo further argues Officer Hopper could not have seen “muzzle flashes

going off” or heard gunshots being fired when he arrived at Diamond Lil’s because Mr.

Laughrin never fired the rifle. (Doc. 67 at 6) (“Agent Newman has confirmed that Hopper

was simply wrong when he said that he saw ‘a muzzle flash from a long gun.’”); see

also id. (“[S]tate police exhaustively searched the Diamond Lil’s parking lot and could

only find casings for Laughrin’s pistol, not his rifle”). Mr. Trujillo contends, with police

logs and records in support, that when Mr. Laughrin fired his pistol, four or five minutes

elapsed before Officer Hopper arrived on the scene. (Doc. 67 at 19). However, Officer

Hopper claims he “shot his weapon within three to five seconds” of hearing the

opposing gunfire. Id. at 8. Under Officer Hopper’s version of events, Mr. Laughrin would

have had to fire his pistol, run to a nearby car, pull out a rifle, and begin to raise it

toward Officer Hopper within “three to five seconds.” See (Doc. 67 at 6).

       Mr. Trujillo also contests Officer Hopper’s allegation that he aimed his duty

weapon at the rifle when he fired. Mr. Trujillo contends Officer Hopper is a “trained

marksman,” a man who is trained to hit where he aims. (Doc. 67 at 15) (Officer Hopper

stated, “I mean that’s the whole purpose of us going to the range and shooting a lot, so

where we shoot at is where we hit.”). According to Mr. Trujillo, the logical nexus must

therefore be that Officer Hopper intentionally shot him while he was standing ten to

fifteen feet away from Mr. Laughrin with his arms raised. Id. (“Hopper did not shoot the

rifle. Had he targeted the rifle, he would not have struck [Mr.] Trujillo.”).

       Mr. Trujillo’s factual contentions are not without support in the record. Indeed, Mr.

Trujillo cites police interviews of witnesses Jacob McPherson, Lana Trowler, Christa



                                               10
Hutchcraft, and Nathan Medellin. (Doc. 67 at 7); see Adler, 144 F.3d at 671 (“The non-

movant must… identify[] facts in affidavits, deposition transcripts, or incorporated

exhibits.”). In addition, Mr. Trujillo cites five different statements given by Officer

Hopper: a recorded interview with the Department of Public Safety conducted by

Investigator Charles Newman, an interview with the Hobbs Police Department

conducted by Lieutenant Cunnigham, a pre-trial interview in the criminal case against

Mr. Laughrin, testimony at Mr. Laughrin’s criminal trial, and his deposition in this civil

action. (Doc. 67 at 3, 7-8). Mr. Trujillo also presents his own deposition transcripts,

(Doc. 67-4 at 1-9), testimony from Mr. Laughrin, (Doc. 67-5 at 1-7), the transcripts from

the depositions of Officer Kevin Massis and Agent Newman with the New Mexico State

Police, (Doc. 67-7 at 1-3), (Doc. 67-8 at 1-7), and the affidavit of witness Adam

McGranahan, (Doc. 67-13 at 1-3).

       The Court cannot accept Defendants’ argument that because an assault rifle was

allegedly pointed in the direction of Officer Hopper, he should be granted qualified

immunity for firing his weapon. While in a vacuum this fact is persuasive, the facts here

do not support such a broad conclusion. Indeed, “the totality of the circumstances” is

“the touchstone of the reasonableness inquiry” and “strict reliance on the ‘precise

moment’” Officer Hopper fired his weapon “is inappropriate when the totality must be

considered.” See Thomson v. Salt Lake Cty., 584 F.3d 1304, 1313 (10th Cir. 2009)

(“We assess objective reasonableness based on whether the totality of the

circumstances justified the use of force, and pay careful attention to the facts and

circumstances of the particular case.”); see also Phillips v. James, 422 F.3d 1075, 1083

(10th Cir. 2005). The Tenth Circuit has plainly rejected this argument, explaining that



                                              11
“although the precise moment before [the officer] shot is a critical factor, the events

leading up to that moment are also extremely relevant.” Phillips, 422 F.3d at 1083.

       The Court also finds Defendants’ argument is inconsistent with the Tenth

Circuit’s opinion in Estate of Larsen, ex rel. v. Murr, 511 F.3d 1255 (10th Cir. 2008). In

Estate of Larsen, Chief Judge Tymkovich explained that in determining whether a police

officer’s use of force was reasonable, the court should consider a number of “non-

exclusive” factors, such as: (1) whether the officers ordered the suspect to drop his

weapon, and the suspect’s compliance with police commands; (2) whether any hostile

motions were made with the weapon towards the officers; (3) the distance separating

the officers and the suspect; and (4) the manifest intentions of the suspect. Estate of

Larsen, 511 F.3d at 1260. Here, the parties genuinely dispute the first three factors.

Indeed, the parties disagree on the timing and substance of Officer Hopper’s verbal

command, (Doc. 67 at 14), (Doc. 74 at 5); whether Mr. Trujillo complied with Officer

Hopper’s commands before he was shot, (Doc. 67 at 11), (Doc. 74 at 6); whether Mr.

Trujillo had his hands on the weapon, (Doc. 67 at 11), (Doc. 74 at 6); whether Officer

Hopper heard or saw gunshots before firing his weapon, (Doc. 67 at 5-9), (Doc. 74 at 3-

4); and how far Mr. Trujillo stood from both Officer Hopper and the suspect with a rifle,

(Doc. 67 at 11), (Doc. 74 at 9-10). Given these factual discrepancies, the Court is

unable to determine whether Officer Hopper’s actions were objectively reasonable

under the circumstances. See Graham, 490 U.S. at 397 (similarly explaining that the

Fourth Amendment calculus turns on “the severity of the crime at issue,” “whether the

suspect posed an immediate threat to the safety of the officers or others,” and “whether

he was actively resisting arrest or attempting to evade arrest by flight.”).



                                             12
       Finally, Defendants urge the Court to believe Officer Hopper’s testimony over

that provided by Mr. Trujillo, Mr. Laughrin, and Mr. McGranahan. (Doc. 74 at 3-4).

Defendants argue that Mr. Trujillo and Mr. Laughrin were “intoxicated at the time of the

incident,” and Mr. Trujillo “fails to set forth actual, competent summary judgment

evidence.” Id. at 3. The Court will not weigh the credibility of witness testimony nor will it

otherwise evaluate competing evidence. See Norton v. The City of Marietta, Oklahoma,

432 F.3d 1145, 1154 (10th Cir. 2005) (explaining that “[g]iven the dearth of evidence in

the record, the district court could not have reached these conclusions unless it chose

to believe defendants over plaintiff,” and “the district court’s grant of summary judgment”

was therefore improper); see also Seamons v. Snow, 206 F.3d 1021, 1027 (10th Cir.

2000) (“Given the conflicting testimony [] contained in the depositions, we fail to see

how the district court could reach these conclusions without resolving factual disputes -

something it cannot do at this stage of the proceedings.”). Indeed, “[i]t is axiomatic that

a judge may not evaluate the credibility of witnesses in deciding a motion for summary

judgment.” Seamons, 206 F.3d at 1026. The Court therefore recommends that

resolution of these factual and credibility-related issues be left for a jury. See Harapat,

676 F.Supp. 2d at 1258-59 (“Genuine factual issues must exist that can be resolved

only by a finder of fact because they may reasonably be resolved in favor of either

party.”) (internal quotations omitted).

       In sum, Mr. Trujillo has demonstrated genuine disputes over material facts that

prevent the Court from concluding whether Officer Hopper violated his Fourth

Amendment rights. See Olsen v. Layton Hills Mall, 312 F.3d 1304, 1312 (10th Cir. 2002)

(“In the end, [] the defendant still bears the normal summary judgment burden of



                                             13
showing that no material facts remain in dispute that would defeat the qualified immunity

defense. When the record shows an unresolved dispute of historical fact relevant to this

immunity analysis, a motion for summary judgment based on qualified immunity should

be properly denied.”) (internal quotations and citations omitted). The Court finds an

answer to these factual questions is necessary to determine whether the first prong of

the qualified immunity analysis is met − whether Officer Hopper violated Mr. Trujillo’s

Fourth Amendment right to be free from excessive force. Consequently, the Court

RECOMMENDS that Defendants’ request for summary judgment on this issue be

DENIED.

                     ii. Battery under the New Mexico Tort Claims Act

       Next, Defendants argue Officer Hopper is entitled to summary judgment on Mr.

Trujillo’s state law battery claim “for the same reasons” that he is entitled to qualified

immunity on the Section 1983 claim. (Doc. 35 at 17-18). Defendants only provide one

paragraph detailing this argument, which states in its entirety:

       Plaintiff alleges Officer Hopper committed a battery against Plaintiff.
       See Plaintiff’s Complaint, Count II. A police officer will not be liable
       for assault or battery so long as he acted in good faith and only
       used the force reasonably necessary under the circumstances. See
       Jonas v. Bd. of Comm’rs of Luna Cty., 699 F.Supp.2d 1284, 1297
       (D.N.M. 2010) (citing State v. Gonzales, 642 P.2d 210, 213 (N.M.
       Ct. App. 1982)[)]. For the same reasons that Plaintiff’s excessive
       force claims fail against Officer Hopper, so must Plaintiff’s battery
       claims. Accordingly, Officer Hopper is entitled to summary
       judgment on all of Plaintiff’s state law claims.

       Id. In determining whether a police officer is liable for battery for his use of force

in facilitating an arrest, courts apply a similar “objective reasonableness test” as that

utilized under the Fourth Amendment. See Alaniz v. Funk, 364 P.2d 1033, 1035 (N.M.

1961). Here, the Court has concluded that genuine disputes over Mr. Trujillo’s distance

                                             14
from the rifle, whether Officer Hopper heard gunshots before firing his weapon, and the

timing and nature of Officer Hopper’s warning before firing his weapon, preclude a

determination of whether Officer Hopper’s conduct was reasonable under the Fourth

Amendment. Absent any additional argument from the parties, the Court concludes the

same material disputed facts render summary judgment on the reasonableness of

Officer Hopper’s conduct for purposes of Mr. Trujillo’s state law battery claim improper.

For these reasons, the Court RECOMMENDS that Defendants’ request for summary

judgment on this issue be DENIED.

              b. Derivative Liability Claims Against the City of Hobbs

       Finally, Defendants argue, because no liability can be attributed to Officer

Hopper’s conduct, Mr. Trujillo cannot sustain his vicarious liability claims against the

City of Hobbs. (Doc. 35 at 19). Defendants provide only three sentences in support of

this argument:

              Plaintiff’s claims against the City of Hobbs (vicarious liability
              and municipality liability) are all derivative in nature. In other
              words, to establish liability against the City of Hobbs, Plaintiff
              must first establish that Officer Hopper is liable. As
              previously established, Plaintiff cannot do so. Accordingly, all
              claims against the City of Hobbs should be dismissed.

Id. The success of Defendants’ argument hinges on the Court granting their motion for

summary judgment on Mr. Trujillo’s individual capacity claims against Officer Hopper.

See id. The Court will not craft an argument on Defendants’ behalf to address the

remaining claims against the City. Thus, because the Court recommends that

Defendants’ Motion be denied as to the individual capacity claims against Officer

Hopper, it follows that the Court RECOMMENDS that Defendants’ request for summary

judgment on this issue also be DENIED.

                                             15
      IV.    Conclusion

      Consistent with the foregoing, the Court RECOMMENDS that Defendants’

Motion for Summary Judgment and Memorandum in Support, (Doc. 35), be DENIED.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen-
day period if that party wants to have appellate review of the proposed findings
and recommended disposition. If no objections are filed, no appellate review will
be allowed.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           16
